Citation Nr: 1503628	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board granted an increased rating of 70 percent for posttraumatic stress disorder from August 9, 2010, to May 26, 2014, in a September 2014 Board decision.  However, it does not appear that increase has been effectuated by the Agency of Original Jurisdiction (AOJ).  Therefore, an inquiry as to whether that Board decision has been effectuated is referred to the AOJ for appropriate action.


REMAND

Upon review of the record, the Board finds that the directives of the September 2014 remand were not followed.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's September 2014 remand requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of bilateral hearing loss disability.  The examiner was specifically instructed to consider the Veteran's statements that he began experiencing hearing loss during his active service.  Upon review of the entirety of the electronic claims file, which include documents in the VBMS and Virtual VA systems, the Board notes that the Veteran was never provided the requested examination.  It also appears that the increased rating granted by that Board decision has not yet been effectuated.

Accordingly the Board has no choice but to remand this matter in order to obtain the VA examination requested by the September 2014 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss disability.  The examiner must review the claims file and note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported.  After examination and interview of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability is etiologically related to active service.  The examiner is asked to specifically address the Veteran's contentions, made during his August 2013 Board hearing, that he first noticed hearing loss while on active service as a result of his duties as a combat medic, and has continued to notice hearing loss since separation from service.  A complete rationale for all opinions expressed should be provided.  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

